WR-47,593-02
                                                        COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                      Transmitted 2/17/2015 9:08:59 AM
                        No. WR-47,593-02                Accepted 2/17/2015 9:50:20 AM
                                                                          ABEL ACOSTA

              IN THE COURT OF CRIMINAL APPEALS                                  CLERK
                      OF TEXAS, AT AUSTIN                    received
                                                     COURT OF CRIMINAL APPEALS
                                                             2/17/2015

              Ex parte Randal Franklin Carawa^-AC0STA<CLERK
                              Applicant
Habeas Corpus Proceeding under Article 11.07, et seq., C.Cr.P., in Case
  Number 19072B, from the 91st District Court of Eastland County




TO THE HONORABLE COURT OF CRIMINAL APPEALS:

    COMES NOW, Randal Franklin Caraway, Applicant in the

above styled and numbered cause, and respectfully files this

"Motion to Stay Proceedings," and would show the Court that on

August 8, 2014, the convicting court entered its findings of fact

and conclusions of law, which were subsequently forwarded to this

Court by the District Clerk of Eastland County and received by the

Clerk of this Court on August 15,2014. Applicant would show the

Court that notice of this filing was not received by the undersigned

from either the District Clerk of Eastland County or the Clerk of

this Court.
    Applicant, due to the failure to receive any notice of the trial

court's actions, has not obtained a copy of the habeas court's

findings and conclusions and has not, therefore, been able to

review and / or respond to the findings.       Applicant wishes to

consider and respond to those findings prior to any action by this

Court. Applicant has, in the original memorandum, stated facts

which, if true, would entitle him to relief.

    The undersigned Counsel for Applicant will be out of their

office on February 17 and 18 for a hearing in Webb County, and

will be unable to begin work on this project until February 19,

2015. The undersigned would show the Court that, due to their

current schedule, the failure to receive notice that findings and

conclusions had been filed, and the need to calendar the review of

the findings, a Stay of Proceedings for at least thirty (30) days is

required.

                               Prayer

     WHEREFORE PREMISES CONSIDERED, Appellant prays this

Honorable Court to grant this request in all things and stay all

proceedings in this Court for thirty (30) days pending Counsels'
review of the trial court's findings and submission of his

objections, if necessary.

                            Respectfully submitted,

                                             3
                            /   ^ ^gr /
                            ijohn G. Jasuta
                            Attorney at Law
                            Post Office Box 783
                            Austin, Texas 78767-0783
                            eMail: lawyerl@johngjasuta.com
                            Tel. 512-474-4747
                            Fax: 512-532-6282

                            State Bar No. 10592300




                            David A. Schulman
                            Attorney at Law
                            Office Box 783
                            Austin, Texas 78767-0783
                            zdrdavida@davidschulman.com
                            Tel. 512-474-4747 "
                            Fax: 512-532-6282

                            State Bar Card No. 17833400


                            Attorneys for Applicant
                            Randal Franklin Caraway
         Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X6 software, contains 400 words, excluding those

items permitted by Rule 9.4 (i)(l), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

February 17, 2015, a true and correct copy of the above and

foregoing "Motion to Stay Proceedings" was transmitted via the

eService function on the State's eFiling portal, to Russ Thomason

(russt@eastlandcountytexas.com), counsel for the State of Texas.